LACOMBE, Circuit Judge.
In view of the conditions of the business of making and selling toothache specific, in the dress of which so many samples have been presented on the motion, during the past few years, I am clearly of opinion that a preliminary injunction should not be granted. Where the field has been so fully occupied by goods so similar in appearance to complainant’s, he should wait until final hearing for a determination as to his rights. The motion is denied, and the temporary restraining order vacated.